Citation Nr: 1726590	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1983 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In a written statement dated March 23, 2016, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to a rating in excess of 10 percent for tinnitus be withdrawn.

2.  Resolving all doubt in his favor, the Veteran's current hearing loss had onset during his military service.

3.  Resolving all doubt in his favor, the Veteran's current lumbar spine disorder is related to his military service.

CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim for a rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In a written statement dated March 23, 2016, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to a rating in excess of 10 percent for tinnitus.  Therefore, there remains no allegation of error of fact or law for appellate consideration, and this issue is dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).

Hearing Loss

The Veteran seeks service connection for hearing loss, which he relates to loud noise exposure as a heavy construction equipment operator during service.  Throughout the pendency of the appeal, the Veteran has consistently reported, both in pursuit of his claim and to healthcare providers, that his hearing loss began in service following exposure to loud noise working with explosive ordinance and heavy equipment.  See Claim (January 2009); VA treatment record (VATR) (March 28, 2016).  The Board ascribes heightened credibility to statements made to clinicians for the purpose of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

It is undisputed that Veteran was exposed to hazardous noise as his military occupational specialty presented a high probability of noise exposure.  See VBA Manual M21-1, III.iv.4.B.4.d.  It is also undisputed that the Veteran has a current hearing loss disability for VA compensation purposes and that he was exposed to loud noise during service.  See, e.g., VA examination (January 2016); 38 C.F.R. § 3.385 (2016).  Accordingly, this case turns on whether the Veteran's current hearing loss was incurred in or is otherwise related to service.

After resolving all doubt in the Veteran's favor, the Board finds that his current hearing loss disability had onset during service.

Initially, the Board notes that in July 2009 and January 2016, VA examiners opined that the Veteran's current hearing loss is not related to service as his hearing was normal on enlistment and separation from service and he did not experience a significant threshold decline during service.

The Board finds that these medical opinions are inadequate.  First, a comparison of audiograms generated on enlistment and separation from service reveals declines in multiple thresholds.  Not only did neither examiner discuss such declines, but both reported that there was no decline.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that examiners should consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that an opinion based upon an inaccurate factual premise has no probative value).

Second, neither examiner acknowledged that the Veteran's separation audiogram shows some hearing loss.  See Separation examination (showing 20 decibels at 4000 Hertz); Hensley, 5 Vet. App. at 157 (regarding some hearing loss); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (finding that the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

Third, both examiners appear to impermissibly ignored the Veteran and his wife's competent, credible lay assertions of hearing loss in and since service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  Additionally, neither examiner addressed how the Veteran's in-service noise exposure was sufficiently severe so as to cause his service-connected tinnitus but not so severe as to cause the current hearing loss.

Notwithstanding the inadequacy of the VA examinations, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain a medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board finds that the audiological evidence of decreased hearing acuity in service coupled with evidence of some hearing loss on separation from service; a high level of in-service noise exposure, so severe as to cause the service-connected tinnitus; and the credible, consistent lay assertions of hearing loss since service is at least in equipoise as to whether the Veteran's current hearing loss had onset in service.  After resolving any doubt in the Veteran's favor, it follows that entitlement to service connection for hearing loss is warranted.

A Lumbar Spine Disorder

The Veteran seeks service connection for a lumbar spine disorder, which he relates to service.  He asserts that he has had low back pain since he slipped and fell on ice in service, and that such was aggravated during an in-service motor vehicle accident.  See, e.g., Board hearing (April 2017).  While the Veteran received treatment for the initial injuries, he reports that he avoided further treatment in fear of being medically discharged.  See Notice of Disagreement (September 2009).  His wife supports his assertions, stating that the first letter he sent to her while on active duty described how he had injured his back during the January 1984 fall.  She further reports that he has complained of back problems since the initial fall.  See Statement, wife (April 28, 2016).

Service treatment records (STR) confirm that the Veteran suffered contusion and hematoma after slipping on ice on January 2, 1984 and that he incurred neck and shoulder injuries in a motor vehicle accident on September 17, 1986.

After separation from service, but several years prior to his service connection claim, the Veteran sought treatment for his back:  reporting a history of chronic, progressively worsening low pain.  Contemporaneous MRIs of the lumbar reveal degenerative changes at L1 and L5.  See Private treatment records (April 29, 2005; June 17, 2005).  VA and private treatment records show continued treatment since this time.

It is undisputed that Veteran suffered at least two back injuries during service.  It is also undisputed that the Veteran has a current lumbar spine disability.  See VATR (April 14, 2009) (showing disk bulging at L5-S1); see also Private treatment records (April 29, 2005; June 17, 2005).  Accordingly, this case turns on whether the Veteran's current lumbar spine disability was incurred in or is otherwise related to service.

While VA has not afforded the Veteran a lumbar spine examination, the Board concludes that there is sufficient evidence to resolve reasonable doubt in his favor and therefore a remand is not necessary to obtain a medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano, 17 Vet. App. at 312.

In April 2016, the Veteran's treating VA physician provided a favorable opinion regarding the etiology of the Veteran's lumbar spine disability.  The physician noted that the Veteran "incurred an injury on active duty and has had problems with his back since," and found that the "record confirms the ongoing back issues he reports."  See VA treatment record (April 15, 2015).  While the opinion does not definitively link the Veteran's current lumbar spine disability and service, the Board finds that when coupled with competent, credible statements from the Veteran and his wife, the evidence of record is at least in equipoise as to whether the Veteran's current lumbar spine disability is related to service.  The Board finds that the Veteran's April 2005 report of chronic, progressively worsening low back pain is highly credible as it was made to a private physician for the purpose of receiving treatment several years prior to the initial service connection claim.  See Rucker, 10 Vet. App. at 73.  Additionally, the Veteran and his wife's assertions of back pain since the January 1984 back injury have been in-step with the other evidence of record, including service and post-service treatment records documenting the January 1984 injury and the September 1985 motor vehicle accident, which was of sufficient severity so as to warrant service connection for shoulder injuries.  After resolving any doubt in the Veteran's favor, the Board finds that his current lumbar spine disorder is related to service, and it follows that entitlement to service connection for a lumbar spine disorder is warranted.


ORDER

The claim of entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

Service connection for hearing loss is granted.

Service connection for a lumbar spine disability is granted.



____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


